Citation Nr: 1823726	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 565 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to March 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that the rating assigned for his PTSD does not reflect the current severity of the disability.  He was last afforded a VA psychiatric examination in August 2014 (more than three years ago).  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  The Veteran submitted a March 2018 statement from private psychiatrist Dr. Liss, who stated that the Veteran has been his patient since April 2013, and is being treated for PTSD.  Dr. Liss opined that the Veteran's PTSD is progressive and persistent and that, based on a review of the records, the Veteran meets the criteria of 100 percent permanent and total disability with symptoms including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  These findings are at wide variance from what was found on  August 2014 VA examination.  A contemporaneous examination to assess the current severity of the PTSD, and reconcile the conflicting  medical evidence is necessary.

A review of the claims file found that the AOJ has not yet attempted to obtain the Veteran's psychiatric treatment records from Dr. Liss/Liss & Associates (who reported having treated the Veteran for five years and report what appears to be a precipitous decline in his mental health during that period.  Records of all treatment during the relevant evaluation period for a disability for which an increased rating is sought are pertinent evidence in the claim for increase.  Notably, VA treatment records are constructively of record.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should (with the Veteran's assistance by providing identification and the necessary authorizations) secure for the record complete clinical records (any not yet associated with the claims file) of all private treatment the Veteran has received for psychiatric disability, to specifically include records of his treatment by Dr. Liss and/or Liss & Associates.

The AOJ should also secure for the record complete (updated to the present) clinical records of all VA evaluations or treatment the Veteran has received for psychiatric disability.

2.  The AOJ should then arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his service-connected PTSD.  The Veteran's record should be reviewed by the examiner in connection with the examination, and the examiner should have available for review 38 C.F.R. §§ 4.126, 4.130, i.e., the portions of VA's Rating Schedule pertaining to the rating of psychiatric disability.  The examiner should describe all symptoms of the psychiatric disability, and their impact on occupational and social functions, in detail.  The examiner should specifically note the presence (and frequency/severity) or absence of the symptoms listed in the criteria for ratings of 50 percent and above (as well as any other symptoms of similar gravity found not listed in the rating criteria).  The examiner should opine regarding the impact the PTSD has on the Veteran's daily activity/social functioning, and its expected impact on occupational functioning.  

3.  The AOJ must ensure that all development sought is completed and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

